Wade, C. J.
1. Where a common carrier accepts goods for transportation without prepayment of charges, agreeing to collect the charges from the consignee, and the consignee fails to pay them, the consignor is still liable therefor to the carrier. Jelks v. Philadelphia & Reading Railway Co., 14 Ga. App. 96 (80 S. E. 216).
2. A railroad company which, through mistake • or negligence, has failed to collect from a consignee the charges due for transportation is not estopped from recovering them from the consignor, merely because of failure to sue therefor until after the consignee (who by agreement with the consignor is liable for the freight) has become insolvent. Central of Georgia Ry. Co. v. Eatonton Lumber Co., 14 Ga. App. 302 (3) (80 S. E. 725).
3. The judge of the superior court erred in overruling the certiorari.

Judgment reversed.


George and Luke, JJ., concur.